Citation Nr: 0508023	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-01 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a 
fractured jaw with a tempromandibular joint disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel

INTRODUCTION

The veteran's active military service from September 1976 to 
September 1983.  From November 1983 to April 1985, he served 
full time in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A hearing was held in November 2004, before the undersigned 
in Waco, Texas, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and 
who is rendering the determination in this case.  


FINDING OF FACT

A fractured jaw was not present in service, and any current 
tempromandibular joint disorder is not etiologically related 
to service.


CONCLUSION OF LAW

A fractured jaw, with a residual tempromandibular joint 
disorder, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The RO advised the veteran, in letters dated in December 2001 
and June 2003, what information and evidence was needed to 
substantiate his claim.  The letters also advised him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
conditions and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claim.  He was specifically 
told that it was his responsibility to support the claim with 
appropriate evidence.  Finally the letter advised him what 
information and evidence would be obtained by VA, namely, 
medical records, employment records, and records from other 
Federal agencies.  The statement of the case also notified 
the veteran of the information and evidence needed to 
substantiate the claims.  The August 2002 statement of the 
case also contained VA's regulation implementing the VCAA 
(38 C.F.R. § 3.159).  

In this case, although the VCAA notice letters that were 
provided to the veteran may not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to these claims.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  He was 
given ample time to respond to the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  Because the Board makes the 
final decision on behalf of the Secretary with respect to 
claims for veterans' benefits, it is entirely appropriate for 
the Board to consider whether the failure to provide a pre-
initial adjudication notice constitutes harmless error.  See 
38 C.F.R. § 20.1104.  In this case, the Board finds that any 
error in not providing a VCAA notice letter to the veteran 
prior to the initial adjudication of his claim is harmless 
error.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that an examination is not necessary in this 
case because the veteran has not provided evidence to 
corroborate his claim that he fractured his jaw during 
service or that he currently has residuals of a fractured 
jaw.  As will be explained in more detail below, the Board 
finds that further development is not needed in this case 
with respect to the issues on appeal because there is 
sufficient evidence to decide the claim. 

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service. See 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  To 
establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden may not be met by 
lay testimony because laypersons are not competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. See 38 
C.F.R. § 3.303(b) (2004).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (2004).

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  See 38 U.S.C.A. § 5107 (2002); 38 
C.F.R. § 3.102 (2004).  However, if the preponderance of the 
evidence is against the claim, the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's service records do not show treatment for or a 
diagnosis of a fractured jaw.  According to the September 
1983 separation examination report, no abnormality of the jaw 
was noted.  Furthermore, the veteran did not complain of jaw 
pain.  The service dental records are negative for complaints 
or treatment for a fractured jaw in 1978, or for subsequent 
tempromandibular joint problems.  His service dental records 
show that he was treated on three different days from August 
through September 1978.  The treatment notes show that he was 
treated for routine teeth cleanings, but are negative for 
findings of residuals of a fractured jaw.  The Board finds 
that the service medical records, as a whole, provide very 
negative evidence against this claim.

The post-service medical evidence consists of VA outpatient 
treatment, hospital and examination reports.  According to an 
April 1991 VA ear, nose, and throat examination report, the 
examiner noted that the tempromandibular joint was normal.
 
Private dental records from P.C., D.D.S., reveal that the 
veteran was treated in 1994.  According to a January 1994 
treatment record, in a questionnaire, the veteran responded 
that there was no information about his health that Dr. P.C. 
should know.  There is no indication from these records that 
the veteran complained of a problem with his jaw.  The Board 
must find that the post-service records, as a whole, provide 
more negative evidence against this claim. 

The Board notes that the post-service medical evidence does 
not contain an opinion that links a current jaw disorder to 
the veteran's service.

In sum, with respect to the claims for residuals a fractured 
jaw, the veteran has not demonstrated continuity of 
symptomatology sufficient to establish service connection 
under 38 C.F.R. § 3.303(b).  The medical evidence reflects 
that the veteran's jaw problems were not treated until many 
years after he was discharged from service.  There is no 
opinion supported by x-ray that the veteran ever had a 
fractured jaw. 

The veteran testified before the undersigned in November 2004 
that his jaw was fractured during service, and it was never 
treated properly.  He recalled being hit in the jaw during an 
altercation in a parking lot in June or July 1978.  Several 
lay statements have been submitted on the veteran's behalf 
from military buddies.  "R.S.R." wrote in a March 2002 
letter that he and the veteran were assaulted in 1978 while 
stationed at Fort Bragg, North Carolina.  R.S.R. witnessed 
one of the attackers punch the veteran in the jaw.  

A "M.W." wrote in a June 2001 letter that he worked with 
the veteran from 1993 to 1995.  During that time, M.W. 
related that he observed that the veteran experienced 
problems with his jaw.  The veteran reportedly told him at 
that time that he had been assaulted in 1978 while in the 
service.  

A "V.F." wrote in a statement (apparently dated in May 
2001) that he served with the veteran from 1980 to 1983.  
V.F. recalled that the veteran had told him that he fractured 
his jaw in 1978 while at Fort Bragg, North Carolina.  
According to these statements, they cumulatively recalled 
that the veteran complained of jaw pain when they knew him.  
The veteran and his buddies, however, are not medical 
professionals and, therefore, they are not credible to 
diagnose a fractured jaw.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The veteran testified before the undersigned that he recalled 
that the altercation took place in June or July 1978.  After 
the fight, the veteran recalled that he had to keep his mouth 
shut and could only eat soup.  As noted above, however, the 
service dental records are negative for a fractured jaw, and 
the dental records in August and September 1978 are negative 
for complaints or treatment for a fractured jaw.  

The veteran also testified that he has unsuccessfully 
attempted to obtain the police report documenting the 
incident in 1978.  According to the veteran, his ex-spouse 
was told that those records were no longer available.  He 
also indicated that there were no additional records to 
obtain other than the ones already of record.  (See 
Transcript, page 23).  

To the extent that the veteran offers his own statements to 
demonstrate a causal relationship between his complaints of 
jaw pain and his military service, as a layperson, he is not 
capable of opining on matters requiring medical knowledge, 
such as medical causation.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layperson is generally not capable of 
opining on matters requiring medical knowledge).  The Board 
does not dispute whether the altercation, described by him 
and R.S.R., took place in June or July 1978.  The problem in 
this case is that there is no medical or x-ray evidence of 
record documenting that the veteran fractured his jaw or was 
diagnosed with a tempromandibular joint disorder during 
service.  More importantly, there is no medical evidence 
between this injury and the current disorder that is 
indicated many years later and significant medical evidence 
indicating no disorder within service or following service.  

The Board also notes the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

The Board concludes there is no justification or need for 
referral for an additional VA opinion in this case.  Since 
there is no evidence of any type of treatment for a fractured 
jaw or dental problem during the veteran's active military 
service, any opinion relating his current disorder to service 
would be based solely on history as provided by the veteran, 
as opposed to objective documentation.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  The Board finds that there is 
no basis for obtaining a VA opinion regarding the etiology of 
the veteran's claimed residuals of a fractured jaw under the 
VCAA, as there is no reasonable possibility that such an 
opinion could substantiate his claim on a direct basis.  See 
38 U.S.C.A. § 5107 (West 2002).

The Board concludes that the preponderance of the evidence is 
against a finding that the veteran fractured his jaw during 
service.  Accordingly, the claim for service connection for 
residuals of a fractured jaw must be denied.  
 

ORDER

Service connection for residuals of a fractured jaw is 
denied.



	                        
____________________________________________
	JOHN CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


